Siebeoker, J.
The rights of the parties to the proceeds of the benefit certificate are controlled by the statute, sec. 1955c, Stats. 1898, which provides:
“Any member of such society, order or association may *207name as bis beneficiary any person having an insurable interest in bis life or make bis insurance payable to bis estate, and may change the beneficiary named in his certificate or policy without the consent of such beneficiary by complying with the by-laws of the corporation which issued the same
Tbe conditions of these provisions of tbe statute are material in showing tbe rights of tbe parties to tbe proceeds of tbe certificate. As declared in tbe Rawson Case (Rawson v. Milwaukee Mut. L. Ins. Co.] 115 Wis. 641, 92 N. W. 378, tbe beneficiary’s right or interest under such a certificate “. . . was subj ect to defeat at any moment during tbe life of tbe member by bis act without her consent. It did not become absolute and indefeasible until tbe death of tbe member without having exercised anew his power of appointment.” Under familiar rules tbe provisions of tbe foregoing statute are a part of the terms of tbe certificate, and all persons who acquire any rights or interest in it receive them subject to tbe conditions imposed by this law. It is obvious that tbe legislature of 1898 intended tbe provisions of this statute to apply generally to all mutual benefit and fraternal societies by omitting tbe limitation of tbe prior statute confining it to those “organized in Wisconsin”, and inserting tbe word “such” before tbe words “society, order or association,” thus referring to tbe class designated under tbe title of which sec. 1955c is a part, namely, “Mutual beneficiary and fraternal organizations, societies, orders and associations.” Tbe case of Raschke v. Haderer, 138 Wis. 129, 119 N. W. 812, declared it as tbe right of members of such societies to make a change of beneficiaries without the consent of tbe beneficiary named therein by complying with the regulations of tbe society. It is clear that William J. Ormond as a member of tbe order bad the right to designate tbe plaintiff as beneficiary in place of tbe defendant' and that the defendant has no right to nor interest in the proceeds of the certificate here involved. Tbe circuit court properly sustained tbe demurrers to tbe answer.
By the Court. — Tbe order appealed from is affirmed. •